Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-5 are objected to because of the following informalities:
a.	Claim 1, line 2 (and other places), “second slot” should be “slot” there is no “first slot” or other “slot” claimed;
b.	Claim 1, line 3 (and other places), “first linking member” should be “linking member” there is no other “linking member” claimed; and
c.	Claim 3, line 3, “the outer surface” lacks antecedent basis and should be “an outer surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "close” in claim 1, line 7 is a relative term which renders the claim indefinite.  The term "close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  When is the second end close to the device body, and when is the second end not close to the device body.  It appears that in context of the claim limitation that “toward” can be substituted for “close to”. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (2012/0275094).
With respect to Claim 1, Zhou teaches a portable electronic device (fig. 1, 100) comprising: a device body (10,20) including a second slot (201); a first linking member 
With respect to Claims 2-5, Zhou teaches a hinge (fig. 4, 301 at 304) disposed at the supporting member and connected to the second end, to provide a twisting (the term “twisting” is defined as “cause to rotate around something that remains stationary; turn” which here 302 rotates about 304) force for relative rotation of the first linking member and the supporting member (claim 2), the device body includes a receiving portion (201), when the supporting member is received in the receiving portion, an outer surface of the supporting member is flushed (see fig. 1) with the outer surface of the device body (claim 3), the second slot extends in a direction that is parallel to a contact plane (fig. 3, bottom of 201) where the supporting member is received in (see fig. 1) the device body (claim 4), the device body includes a concave portion (fig. 3, 2012, the term “concave” is understood as “bulging inward”; note: that no specific orientation of the concave portion is claimed), the supporting member further includes a protrusion (303), when the supporting member is received in the device body, the protrusion is engaged with the concave portion (examiner’s note: the “when” limitation requires the protrusion is engaged with the concave portion when the supporting member is received in the .
Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (2016/0219735).
With respect to Claim 1, Zhang teaches a portable electronic device (fig. 8, 9) comprising: a device body (fig. 3, 9) including a second slot (91); a first linking member (30) including a first end (32) and a second end (31), wherein the first end is slidably (see fig 8, slides with “C” and ¶[0027], l. 5) and rotatably (¶[0021], l. 7) connected to the second slot of the device body; and a supporting member (20) pivotally (¶[0022], l. 6) connected to the second end, wherein the supporting member moves relative to the device body via the first linking member, when the first linking member rotates (see fig. 4-6) relative to the device body via the first end, the second end moves close to (see fig. 4, see 35 U.S.C. 112b rejection) or out (see fig. 6) from the device body.  
With respect to Claims 3 and 4, Zhang further teaches the device body includes a receiving portion (see fig. 8, 11), when the supporting member is received in (when is 20 is collapsed as shown in fig. 4), the receiving portion, an outer surface (fig. 8, far surface of 20) of the supporting member is flushed with the outer surface (near side of 9) of the device body (claim 3) and the second slot extends in a direction that is parallel (see fig. 8) to a contact plane (when near side of 20 contacting 41) where the supporting member is received in (see fig. 8) the device body (claim 4).  
Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (2016/0219735).

With respect to Claims 2-5, Zhang further teaches a hinge (fig. 3, 31 against 20, the term “hinge” is defined as “a movable joint or mechanism on which a door, gate, or lid swings as it opens and closes or which connects linked objects”) disposed at (see fig. 3) the supporting member and connected to the second end, to provide a twisting force (the term “twisting” is defined as “cause to rotate around something that remains stationary; turn” which here 20 rotates about 31) for relative rotation of the first linking member and the supporting member (claim 2), the device body includes a receiving portion (fig. 3, 12), when the supporting member is received in (see fig. 3) the receiving portion, an outer surface (fig. 3, bottom of 20) of the supporting member is flushed (see fig. 4) with the outer surface (fig. 3, top of 10) of the device body (claim 3),  the second slot extends in a direction that is parallel (see fig. 3) to a contact plane (plane of bottom of 12) where the supporting member is received in the device body (note: the slot is a 3-dimensional feature that extends along a direction that is parallel to contact plane, which .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,487,977, 10,698,452, 2007/0217135, 2011/0074257, 2014/0097316, 2016/0273702 disclose various arrangements of a linking member pivotally connected to a supporting member and the linking member and the supporting member in one of the positions disposed within a slot of a device body.  US 10,690,285 is the issued patent of the parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  2/10/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835